Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments filed on October 5th, 2021 have been entered.  Claims 1 – 3 are currently pending in the application.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn in view of the remarks.  The non-statutory double patenting rejection has been withdrawn in view of the remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US-20180027844-A1, as a translation of WO2016136868A1), in view of Yashimoto (US-20160015075-A1) and Schinck (NPL – Schinck) with evidence from the instant specification.
Regarding claims 1 and 3, Yasui teaches producing a beverage comprising calcium with the attributes of an absorbance at a wavelength of 660 nm of 0.06 or less and a ΔE (color difference) value of 3.5 or less relative to pure water, while containing calcium, vanillin, maltol, and ethyl maltol [0031, 0055].
Yasui does not teach the calcium concentration in the beverage.  Schinck teaches that the calcium concentration of a beverage affects its consistency, taste profile, appearance, and health claims [pg. 3, first paragraph].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the calcium concentration of Yasui for the purposes of creating the desired consistency, taste profile, appearance, and health claims of the calcium beverage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yasui teaches concentrations of vanillin (5 – 10,000 parts per billion (ppb)), maltol (500 – 50,000 ppb), and ethyl maltol (50 – 30,000 ppb) that overlap with the claims [Table 3].  Yasui does not teach the claimed pH, instead teaching a pH of 3.6 [0055].  Yoshimoto teaches that, if the pH is too high or too low, it can affect such properties as the mouthfeel of the beverage [0035].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the pH of Yasui to obtain a desired mouthfeel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Yasui teaches a beverage with Brix 6.0 [0055].  The instant specification defines a unit of “degree of sweetness” as 1g sucrose in 100g solution [0025].  This is the same definition as Brix.  Therefore, the Brix 6.0 of Yasui falls within the claimed range.

Response to Arguments
Applicant's arguments filed October 5th, 2021 have been fully considered.
Applicant’s arguments with respect to the rejection of claim 2 under 35 U.S.C. 112(b) are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to non-statutory double patenting are persuasive.  The double patenting rejection has been withdrawn. 
Applicant's arguments regarding claims 1 – 3 are not persuasive.
Regarding claims 1 and 3, the Applicant states that the primary reference Yasui does not teach calcium in a beverage and that adding calcium in the amount described to a beverage would lead to an unpleasant consistency [pg. 6, ¶2 – pg. 7, ¶2].  Contrary to Applicant’s assertion, Yasui does teach the presence of calcium in the beverage at [0031].  Schinck was relied upon to teach that calcium was known to affect the organoleptic properties of beverages [pg. 3, ¶1].  It is not necessary to show why a person having ordinary skill in the art would add calcium to the beverage since Yasui has already shown this can be done.  All that is required is a motivation for adjusting the level of calcium in the beverage of Yasui.  The motivation from Schinck, in combination with In re Aller, explains why an inventor would choose a specific calcium concentration and therefore provides a rationale for adding calcium in an amount to get the desired result.  Further, the Examiner notes that all of the samples in the instant specification utilize calcium lactate.  However, the claims are not so limited.
	The Applicant states that Yasui does not teach the claimed concentrations of vanillin, maltol, or ethyl maltol [pg. 6, ¶2].  Yasui teaches concentrations overlapping with those claimed [Table 3].   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The Applicant also states that Yoshimoto does not teach changing the pH of the beverage of Yasui because it does not teach how to avoid the calcium 
In addition, the instant specification shows good sensory ratings for beverages with pH 3.6 [Tables 2 – 5].  The data in Table 2 of the Instant Specification shows that the sliminess reduction effect can also be strong in a beverage with calcium present and at a pH lower than the range claimed, contrary to the remarks stated [pg. 10, ¶1].  This, combined with the aforementioned use of only calcium lactate in the test examples versus the claims using any form of calcium compound, leaves questions regarding the use of pH and calcium in the beverage.  Further, statistics surrounding the sensory rating are not available, leaving questions surrounding the statistical deviation, and therefore if all of the testers agreed, unanswered. Therefore, the results shown are not considered to provide convincing evidence of unexpected results arising from a pH difference of 0.4 sufficient to outweigh the prima facie case of obviousness set forth.
	The rejection of claims 1 – 3 under 35 U.S.C. 103 is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791